—Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for review his challenge to the sufficiency of the plea allocution by failing to move to withdraw his plea of guilty or to vacate the judgment of conviction pursuant to CPL 440.10 (see, People, v Lopez, 71 NY2d 662, 665; People v Byron, 197 AD2d 914), and we decline to address it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
Upon our review of the record, we conclude that, the sentence is neither unduly harsh nor excessive. (Appeal from Judgment of Cattaraugus County Court, Himelein, J.—Attempted Rape, 2nd Degree.) Present—Denman, P. J., Green, Balio, Callahan and Boehm, JJ.